United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3527
                                  ___________

Darry Gene Yarbro,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI - Forrest   *
City,                                 * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: October 1, 2009
                               Filed: October 2, 2009
                                ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Darry Gene Yarbro appeals the district court’s1 dismissal of his 28 U.S.C.
§ 2241 petition. Upon careful de novo review, see Hill v. Morrison, 349 F.3d 1089,
1091 (8th Cir. 2003), we conclude that dismissal was proper for the reasons the
district court stated. Accordingly, we affirm. See 8th Cir. R. 47B.

                      ______________________________

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.